                                          Case 4:21-cv-05048-PJH Document 16 Filed 07/30/21 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     RONALD THOMAS,                                  Case No. 21-cv-05048-PJH
                                                        Plaintiff,
                                   7
                                                                                         ORDER DENYING MOTION TO
                                                 v.                                      ALTER OR AMEND JUDGMENT
                                   8

                                   9     INTERNAL REVENUE SERVICE,                       Re: Dkt. No. 12
                                                        Defendant.
                                  10

                                  11

                                  12          Plaintiff, a Texas state prisoner proceeding pro se, filed a civil action against a
Northern District of California
 United States District Court




                                  13   governmental entity. The court denied the case at screening and plaintiff has filed a

                                  14   motion to alter or amend the judgment pursuant to Fed. R. Civ. P. 59(e).

                                  15          A motion to alter or amend judgment under Rule 59 must be made no later than

                                  16   twenty-eight days after entry of judgment. See Fed. R. Civ. P. 59(e) (effective Dec. 1,

                                  17   2009). A motion for reconsideration under Rule 59(e) “‘should not be granted, absent

                                  18   highly unusual circumstances, unless the district court is presented with newly discovered

                                  19   evidence, committed clear error, or if there is an intervening change in the law.’”

                                  20   McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (citation omitted) (en banc).

                                  21          Evidence is not newly discovered for purposes of a Rule 59(e) motion if it was

                                  22   available prior to the district court's ruling. See Ybarra v. McDaniel, 656 F.3d 984, 998

                                  23   (9th Cir. 2011) (affirming district court’s denial of habeas petitioner's motion for

                                  24   reconsideration where petitioner's evidence of exhaustion was not “newly discovered”

                                  25   because petitioner was aware of such evidence almost one year prior to the district

                                  26   court’s denial of the petition).

                                  27          A district court does not commit clear error warranting reconsideration when the

                                  28   question before it is a debatable one. See McDowell, 197 F.3d at 1256 (district court did
                                          Case 4:21-cv-05048-PJH Document 16 Filed 07/30/21 Page 2 of 2




                                   1   not abuse its discretion in denying reconsideration where question whether it could enter

                                   2   protective order in habeas action limiting Attorney General’s use of documents from trial

                                   3   counsel’s file was debatable).

                                   4          Plaintiff sought court intervention in obtaining his economic impact payment (“EIP”)

                                   5   pursuant to the Coronavirus Aid, Relief, and Economic Security Act (The “CARES Act”),

                                   6   Pub. L. No. 116-136, 134 Stat. 281 (2020) and Scholl v. Mnuchin, 494 F. Supp. 3d 661

                                   7   (N.D. Cal. 2020). Plaintiff was advised that he was not entitled to relief to the extent he

                                   8   sought the court to compel the IRS to provide his EIP. The court in Scholl found that the

                                   9   EIP could not be denied only because an individual was incarcerated. However, the

                                  10   court was clear that it took no position on whether individual incarcerated plaintiffs were

                                  11   owed the EIP, which is the relief sought in this case. That responsibility fell to the IRS to

                                  12   make an individual determination. More importantly, funds cannot now be distributed
Northern District of California
 United States District Court




                                  13   pursuant to the CARES Act. The CARES Act imposed a deadline of December 31, 2020,

                                  14   for EIPs to be made or allowed. That deadline has passed, and no more funds may be

                                  15   issued.

                                  16          In this motion, plaintiff presents the same arguments from his complaint and has

                                  17   failed to put forth newly discovered evidence or show clear error or an intervening change

                                  18   in the law. With respect to plaintiff’s Equal Protection claim, he has failed to show that he

                                  19   was improperly treated differently than other similarly situated individuals. Simply that

                                  20   some inmates received EIPs and he did not, without more, is insufficient to present an

                                  21   Equal Protection violation. Plaintiff’s motion (Docket No. 12) is DENIED.

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 30, 2021

                                  24

                                  25                                                             /s/ Phyllis J. Hamilton
                                                                                                PHYLLIS J. HAMILTON
                                  26                                                            United States District Judge
                                  27

                                  28
                                                                                     2
